If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   March 11, 2021
               Plaintiff-Appellee,

v                                                                  No. 349936
                                                                   Lapeer Circuit Court
ALEC MICHAEL SWARTZ,                                               LC No. 2017-012992-FH

               Defendant-Appellant.


Before: TUKEL, P.J., and JANSEN and CAMERON, JJ.

PER CURIAM.

       Defendant Alec Michael Swartz, proceeding in propria persona, appeals his jury
conviction of resisting or obstructing a police officer, MCL 750.81d(1). The trial court sentenced
Swartz to 30 days in the Lapeer County Day Reporting Program. We affirm.

                                      I. BACKGROUND

        In the early morning hours of August 25, 2017, Officer Trevor Johnson was on patrol in a
police cruiser when he observed Swartz’s vehicle change lanes without signaling. Officer Johnson
then paced Swartz’s vehicle and determined that it was traveling 10 miles per hour greater than
the posted speed limit. Based on these two traffic violations, Officer Johnson initiated a traffic
stop. After Swartz pulled over, Officer Johnson got out of the police cruiser and approached
Swartz’s vehicle. Officer Johnson asked Swartz multiple times for his driver’s license,
registration, and proof of insurance. Swartz refused to produce the documents.

        Officer Johnson requested assistance from Sergeant John Cipielewski, who arrived on the
scene within minutes. Sergeant Cipielewski told Swartz to display his driver’s license by putting
it up to the window, which Swartz had rolled down only a few inches. Swartz again refused to
comply, and he argued with the officers. After several minutes of unsuccessfully seeking Swartz’s
compliance, the officers informed Swartz that he was under arrest “for failing to provide his
driver’s license[.]” Swartz was instructed to exit the vehicle. After Swartz ignored the requests,
Officer Johnson used a window punch to break the driver’s side window. Officer Johnson
unlocked the door and instructed Swartz to exit the vehicle. When Swartz again did not comply,
Officer Johnson unbuckled Swartz’s seatbelt, grabbed his arm, and pulled Swartz, who “stiffened
up” and “pulled away.” After two or three attempts, the officers were able to remove Swartz from


                                               -1-
the vehicle and handcuff him. Swartz’s vehicle was impounded, and an inventory search was
conducted. The search uncovered a dagger.

        Swartz was charged with two counts of resisting or obstructing a police officer and one
count of carrying a concealed weapon, MCL 750.227. At trial, Swartz admitted that he did not
comply with any of the officers’ commands during the traffic stop. Instead, Swartz argued, inter
alia, that the police officers’ testimony was hearsay, that he did not show any aggression during
the encounter with the officers, and that the officers did not suffer any injuries. Swartz was
convicted of one count of resisting or obstructing a police officer in relation to Officer Johnson
and was acquitted of the remaining charges. Swartz was sentenced as described above. This
appeal followed.

                                          II. ANALYSIS

        Preliminarily, we note that Swartz’s pro se brief is wrought with deficiencies. Swartz’s
statement of the questions involved are not structured as actual legal arguments, but more as
rhetorical or arbitrary questions. Furthermore, in his statement of the facts, Swartz makes
numerous statements that are not based on any testimony or other evidence that was presented
during trial. Indeed, Swartz fails to provide the facts underlying his convictions. Swartz also
makes sporadic statements that are not relevant to his conviction or sentence, and he provides little
citation to the record. The argument section of Swartz’s brief consists of three pages, and it
contains no meaningful argument or citation to supporting legal authority.

        A criminal defendant’s pro se pleadings are held to “less stringent standards than formal
pleadings drafted by lawyers[.]” Haines v Kerner, 404 US 519, 520; 92 S Ct 594; 30 L Ed 2d 652
(1972); see also People v Herrera, 204 Mich App 333, 339; 514 NW2d 543 (1994). This less-
stringent standard, however, does not eliminate the requirement that a defendant provide some
factual and legal support for his claims and an understandable argument. See Estelle v Gamble,
429 US 97, 106-108; 97 S Ct 285; 50 L Ed 2d 251 (1976). Indeed, “[a]n appellant may not merely
announce his position and leave it to this Court to discover and rationalize the basis for his claims,
nor may he give only cursory treatment with little or no citation of supporting authority.” People
v Kelly, 231 Mich App 627, 640-641; 588 NW2d 480 (1998). A defendant abandons his claims
when he fails to make a meaningful argument in support of his position. People v Payne, 285
Mich App 181, 188; 774 NW2d 714 (2009). “The failure to brief the merits of an allegation of
error [also] constitutes an abandonment of the issue.” People v McPherson, 263 Mich App 124,
136; 687 NW2d 370 (2004).

         To the extent that Swartz’s arguments can be viewed as presenting challenges to the
sufficiency of the evidence, they are without merit. We review de novo a challenge to the
sufficiency of the evidence. People v Bailey, 310 Mich App 703, 713; 873 NW2d 855 (2015).
When ascertaining whether sufficient evidence was presented at trial to support a conviction, “this
Court reviews the evidence in a light most favorable to the prosecutor to determine whether any
trier of fact could find the essential elements of the crime were proven beyond a reasonable doubt.”
People v Reese, 491 Mich 127, 139; 815 NW2d 85 (2012) (quotation marks and citation omitted).

        As already stated, Swartz was convicted of resisting or obstructing a police officer. In
order to convict a defendant of this offense, the prosecutor must establish that


                                                 -2-
         (1) the defendant assaulted, battered, wounded, resisted, obstructed, opposed, or
         endangered a police officer, and (2) the defendant knew or had reason to know that
         the person that the defendant assaulted, battered, wounded, resisted, obstructed,
         opposed, or endangered was a police officer performing his or her duties. [People
         v Vandenberg, 307 Mich App 57, 68; 859 NW2d 229 (2014) (quotation marks and
         citation omitted).]

        “ ‘Obstruct’ includes. . . .a knowing failure to comply with a lawful command.” MCL
750.81d(7)(a). The prosecutor also must prove that the conduct of the officer from which the
defendant’s resistance or obstruction arose was lawful. People v Moreno, 491 Mich 38, 51-52;
814 NW2d 624 (2012). See also People v Quinn, 305 Mich App 484, 492; 853 NW2d 383 (2014)
(“the prosecution must establish that the officers acted lawfully as an actual element of the crime
of resisting or obstructing a police officer under MCL 750.81d.”).1

        On appeal, Swartz appears to challenge the traffic stop. “In order to [constitutionally]
effectuate a valid traffic stop, a police officer must have an articulable and reasonable suspicion
that a vehicle or one of its occupants is subject to seizure for a violation of law.” People v Williams,
236 Mich App 610, 612; 601 NW2d 138 (1999). A traffic stop is constitutional “when there is
probable cause to believe that a driver has violated a traffic law,” even if the police officer’s
subjective intent for the stop was based on other factors. People v Kavanaugh, 320 Mich App 293,
299; 907 NW2d 845 (2017).

         We conclude that a rational trier of fact could find that the traffic stop was lawful. Officer
Johnson testified that he observed Swartz speeding and change lanes without signaling, and that
he initiated a traffic stop based on these civil infractions.2 After successfully conducting the traffic
stop, Officer Johnson requested on multiple occasions that Swartz produce his driver’s license,
registration, and proof of insurance. These were lawful requests. See MCL 257.311; MCL
257.223(1); MCL 257.328(1). Nonetheless, Swartz refused to produce the documentation.
Consequently, we conclude that a rational trier of fact could find that the traffic stop was lawful
and that Swartz thereafter failed to comply with Officer Johnson’s lawful commands.

        The evidence was also sufficient to enable the jury to find beyond a reasonable doubt that
Swartz knew or had reason to know that Officer Johnson was a police officer who was performing
his duties. Although Swartz asserts that Officer Johnson could have been a private individual in
disguise, there was no evidence to suggest that Officer Johnson—who was in full uniform and
driving a fully marked police vehicle—was not a duly authorized police officer. In sum, we
conclude that the evidence presented at trial was sufficient to establish beyond a reasonable doubt
that Swartz committed the crime of resisting or obstructing a police officer.

      With respect to Swartz’s remaining arguments on appeal, we conclude that they are
abandoned. Indeed, Swartz fails to explain the factual or legal basis for the arguments, many of


1
 Contrary to Swartz’s arguments, the prosecutor was not required to prove that the police officers
suffered a physical or monetary injury.
2
    MCL 257.627(16) and MCL 257.648.


                                                  -3-
which are simply illogical, extraneous, or irrelevant. Accordingly, Swartz’s remaining claims are
abandoned and need not be considered. See Payne, 285 Mich App at 188; McPherson, 263 Mich
App at 136.

       Affirmed.



                                                           /s/ Jonathan Tukel
                                                           /s/ Kathleen Jansen
                                                           /s/ Thomas C. Cameron




                                               -4-